Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Reasons for Allowance
Claim1-22 allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
In regard to claim 1, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 1 because:
The closest prior art of record, Jensen et al. (US 2007/0036375 A1), teaches a contact hearing system (Fig. 4) comprising:

a first input (via 43a) to the H Bridge circuit comprising 

Jensen fails to teach 
an ear tip comprising a transmit coil, wherein the transmit coil is connected to an audio processor, comprising an H Bridge circuit;
a first input to the H Bridge circuit comprising an AND circuit wherein a first input to the AND circuit comprises a carrier signal and a second input to the AND circuit comprises an output of a delta sigma modulation circuit, wherein the delta sigma modulation circuit is a component of the audio processor; and
a second input to the H Bridge circuit comprising an NAND circuit wherein a first input to the NAND circuit comprises a carrier signal and a second input to the NAND circuit comprises an output of the delta sigma modulation circuit.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Jensen fails to teach in combination with the rest of the limitations of the claim.
In regard to claim 7, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 7 because:
The closest prior art of record, Jensen, teaches a method of transmitting signals between a transmitter and receiver in an inductively coupled contact hearing system, the method comprising the steps of (Fig. 4):



providing an output 
providing an output (43a) of a first side of the H Bridge circuit to a first side of a transmit coil (of 17, ¶ 0039); and
providing an output (43b) of a second side of the H Bridge circuit to a second side of the transmit coil (see Fig. 4).
Jensen fails to teach 
mixing an output of a delta sigma modulation circuit with a carrier signal using an AND gate;
providing an output of the AND gate to a first input of an H Bridge circuit;
mixing the output of the delta sigma modulation circuit with the carrier signal using an NAND gate;
providing an output of the NAND gate to a second input of the H Bridge circuit.
Additionally, the prior art of record does not make obvious the combination of the above limitations that Jensen fails to teach in combination with the rest of the limitations of the claim.
In regard to claim 12, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 12 because:
Jensen, teaches a contact hearing system comprising:

a first input (via 43a) to the H Bridge circuit comprising 
a second input (via 43b) to the H Bridge circuit 
Jensen fails to teach
an ear tip comprising a transmit coil, wherein the transmit coil is connected to an audio processor, comprising an H Bridge circuit, wherein the transmit coil is connected to the output of the H Bridge circuit;
a first input to the H Bridge circuit comprising an AND circuit wherein a first input to the AND circuit comprises a carrier signal and a second input to the AND circuit comprises an output of a delta sigma modulation circuit, wherein the delta sigma modulation circuit is a component of the audio processor; and
a second input to the H Bridge circuit comprising the carrier signal.
Additionally, the prior art of record does not make obvious
In regard to claim 17, the prior art of record alone or in combination fails to teach or suggest the combination of the limitations of claim 17 because:
The closest prior art of record, Jensen, teaches a method of transmitting signals between a transmitter and receiver in an inductively coupled contact hearing system, the method comprising the steps of (Fig. 4):

providing an output 
providing a 
providing an output (TL) of a first side of the H Bridge circuit to a first side of a transmit coil (of 17, ¶ 0039); and
providing an output (TR) of a second side of the H Bridge circuit to a second side of a transmit coil (of 17, ¶ 0039).
Jensen fails to teach
mixing the output of a delta sigma modulation circuit with a carrier signal using an AND gate;
providing an output of the AND gate to a first input of an H Bridge circuit;
providing a carrier signal to a second input of an H Bridge circuit.
Additionally, the prior art of record does not make obvious
Claim 2-6, 8-11, 13-16, 18-22 is/are dependent upon allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687